COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Annice Hall v. Harris County, Texas

Appellate case number:    01-20-00680-CV

Trial court case number: 2020-39373

Trial court:              333rd District Court, Harris County

       Appellant, who is proceeding pro se, is appealing from the trial court’s September 9, 2020
order granting Harris County’s plea to the jurisdiction. Appellant’s brief is due to be filed within
30 days after the record is filed. See TEX. R. APP. P. 38.6(a). The clerk’s record had not yet been
filed when appellant tendered her brief on November 5, 2020, and therefore, the clerk’s office
marked it as received and not filed. The clerk’s record was filed on November 9, 2020.
        The brief tendered on November 5, 2020 is not in compliance with the briefing
requirements set out in the Texas Rules of Appellate Procedure. It does not include the required
sections: statement of issues presented, statement of facts, and prayer. See TEX. R. APP. P. 38.1.
The Statement of Facts section must include citations to the record. See TEX. R. APP. P. 38.1(g).
“[P]ro se litigants are held to the same standards as attorneys and must comply with all applicable
and mandatory rules of pleading and procedure.” DeMino v. Sheridan, 176 S.W.3d 359, 373 n. 17
(Tex. App.—Houston [1st Dist.] 2004, no pet.).
       Therefore, the brief tendered on November 5, 2020 is stricken. See TEX. R. APP. P. 38.9.
Appellant is ordered to file a corrected brief within 20 days of the date of this order in
compliance with Rules 38.1. See TEX. R. APP. P. 38.1.
       If appellant files an amended brief, appellee may file an amended brief within 20 days
after appellant’s amended brief is filed.
       It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower________________
                    Acting individually  Acting for the Court


Date: ___December 10, 2020___________________